Opinion issued July 6, 2005










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00094-CV
____________

CHRISTOPHER LOEFFLER,  Appellant

V.

THE STATE OF TEXAS,  Appellee




On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 02CP0124




MEMORANDUM OPINION
          On April 15, 2005, this Court issued an order abating this appeal and
remanding the case to the trial court for a hearing regarding whether appellant had
paid the reporter’s fee or had made satisfactory arrangements for such payment.  In
the order, this Court set the following deadlines:
          June 15, 2005        Filing supplemental clerk’s record by district clerk, subject
to request and payment or arrangement for payment by
appellant.  If no supplemental record is timely filed,
 
June 20, 2005Written evidence to be presented by appellant that either
                                         (1)     trial court did not timely file findings of fact or
                                         (2)     appellant timely requested a supplemental clerk’s
record and paid or made satisfactory arrangements
for payment for the supplemental record.  
If appellant makes neither of the above showings,
 
          July 5, 2005           Appellant’s brief was due.  

The order suspended rule 9.2 of the Texas Rules of Appellate Procedure—the
mailbox rule—for these deadlines and specified that, for each deadline, the required
filing was to occur by 5:00 p.m. on the ordered date.  The order further provided that,
if appellant’s brief was not received by 5:00 p.m. on July 5, 2005, his appeal was
subject to dismissal.  
          Appellant has not met any of the deadlines set forth above.  No supplemental
clerk’s record has been filed; appellant has not shown that the trial court did not file
written findings of fact or that appellant timely requested a supplemental record or
that he paid for or made arrangements to pay for a supplemental record; and he has
not filed an appellate brief.  
          Accordingly, we dismiss this appeal for want of prosecution.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Keyes.